State of New York
                     Supreme Court, Appellate Division
                         Third Judicial Department
Decided and Entered: October 13, 2016                     D-60-16
___________________________________

In the Matter of JOHN M.
   HOGAN III, an Attorney.

ATTORNEY GRIEVANCE COMMITTEE
   FOR THE THIRD JUDICIAL
   DEPARTMENT,                                MEMORANDUM AND ORDER
                    Petitioner;

JOHN M. HOGAN III,
                      Respondent.

(Attorney Registration No. 2348951)
___________________________________


Calendar Date:   September 7, 2016

Before:   McCarthy, J.P., Egan Jr., Lynch, Clark and Mulvey, JJ.

                               __________


      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany (Michael G. Gaynor of counsel), for
petitioner.

      Corrigan, McCoy & Bush, PLLC, Rensselaer (Scott W. Bush of
counsel), for respondent.

                               __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1990.
He maintains an office for the practice of law in the City of
Saratoga Springs, Saratoga County.

      By May 2014 notice of petition, petitioner commenced this
proceeding against respondent, initially charging him with four
charges of professional misconduct involving two separate
clients. Subsequently, in February 2015, a supplemental petition
                              -2-                D-60-16

of charges was filed setting forth 11 charges of professional
misconduct encompassing his representation of four clients.
Respondent denied the allegations and a Referee was appointed to
hear and report on the consolidated petitions. Thereafter,
following a lengthy hearing, the Referee submitted a report in
March 2016 that made various factual findings and sustained
several of the charges in the petitions.

      Upon the parties' cross motions to affirm and disaffirm
that report – whereupon petitioner withdrew three of the charges
– this Court found respondent guilty of eight of the 12 remaining
charges of professional misconduct in a June 2016 confidential
order. Specifically, with respect to the May 2014 petition,
respondent was found guilty of failing to properly communicate
with a client (see Rules of Professional Conduct [22 NYCRR
1200.0] rule 1.4 [a] [1] [iii]; [3]; [b]), failing to forward a
client's requested files (see Rules of Professional Conduct [22
NYCRR 1200.0] rule 1.15 [c] [4]) and knowingly misleading and
deceiving petitioner in its investigation of respondent's conduct
(see Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4
[c], [d]). With respect to the February 2015 supplemental
petition, respondent was found guilty of two charges of
neglecting various legal matters and appeals entrusted to him by
separate clients (see Rules of Professional Conduct [22 NYCRR
1200.0] rules 1.3 [b]; 1.16 [b] [3]; 8.4 [d], [h]), one charge of
failing to properly notify a client of his receipt of funds in
which the client had an interest and failing to promptly remit
those funds and render an appropriate accounting (see Rules of
Professional Conduct [22 NYCRR 1200.0] rule 1.15 [c] [1], [3],
[4]), one charge of failing to obtain the required Surrogate's
Court approval of a wrongful death settlement on behalf of a
client (see Rules of Professional Conduct [22 NYCRR 1200.0] rule
8.4 [d], [h]) and one charge of continuing to hold funds of a
missing client without attempting to locate the client or seeking
a court order disbursing the funds to the Lawyer's Fund for
Client Protection (see Rules of Professional Conduct [22 NYCRR
1200.0] rule 1.15 [f]).

      We have heard respondent in mitigation, where he expressed
remorse. We have also considered the fact that respondent's
serious professional misconduct is aggravated by a lengthy
                              -3-                D-60-16

disciplinary history that includes two letters of caution and
three letters of admonition and oral admonitions issued by
petitioner for similar misconduct. Upon consideration of all
relevant factors presented herein, and in order to protect the
public, maintain the honor and integrity of the profession and
deter others from committing similar misconduct (see Uniform
Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.8 [b]
[2]), we conclude that respondent should be suspended from the
practice of law for a period of two years, effective 30 days from
the date of this order (see Matter of Reilly, 9 AD3d 736, 737
[2004]; Matter of Harter, 86 AD2d 696, 697 [1982]).

      McCarthy, J.P., Egan Jr., Lynch, Clark and Mulvey, JJ.,
concur.



      ORDERED that respondent is suspended from the practice of
law for a period of two years, effective 30 days from the day of
this decision, and until further order of this Court (see
generally Uniform Rules for Attorney Disciplinary Matters [22
NYCRR] § 1240.16); and it is further

      ORDERED that, for the period of suspension, respondent is
commanded to desist and refrain from the practice of law in any
form, either as principal or as agent, clerk or employee of
another; and respondent is hereby forbidden to appear as an
attorney or counselor-at-law before any court, judge, justice,
board, commission or other public authority, or to give to
another an opinion as to the law or its application, or any
advice in relation thereto;
                              -4-                  D-60-16

      ORDERED that respondent shall comply with the provisions of
the Uniform Rules for Attorney Disciplinary Matters regulating
the conduct of suspended attorneys (see Uniform Rules for
Attorney Disciplinary Matters [22 NYCRR] § 1240.15).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court